Case 3:08-cv-50164 Document 8 Filed 08/21/2008 Page 1 of 2

U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court’s general bar or be granted leave to appear pro lhac vice as provided for
by Local Rules 83.12 through 83.14.

 

In the Matter of Case Number: 08 C 50164
Frank W. Betchel, Jr.

V.

Illinois Tool Works, Inc.
AN APPEARANCE IS I-IEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
Defendant lllinois Tool Works, lnc.

 

NAME (Type or print)
Syeda H. Maghrabi

 

SIGNATURE (Use electronic signature if the appearance form is flled electronically)
S/ Syeda H. Maghrabi

 

FIRM
Littler Mendelson, P.C.

 

STREET ADDRESS
200 North LaSalle Street, Suite 2900

 

CITY/STATE/ZIP
Chicago, IL 60601

 

ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS) TELEPHONE NUMBER

 

 

 

 

6290109 (312) 372-5520
ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE? YES|:| _ NO
ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE? YES |:| NO-
ARE YOU A MEMBER OF THIS COURT’S TRIAL BAR? YES|:| NO-

 

IF THls CASE REACHES TRIAL, WILL YoU ACT As THE TRIAL ATToRNEY? YES|:| No-

 

 

IF TI-IIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED coUNsEL |:| APPoINTED coUNsEL |:|

 

 

Case 3:08-cv-50164 Document 8 Filed 08/21/2008 Page 2 of 2

CERTIFICATE OF SERVICE
I, Syeda H. Maghrabi, certify that on August 21, 2008, a copy of the foregoing
Attomey Appearance was flled electronically. Notice of this filing Will be sent to the
following party by operation of the Court’s electronic filing system. Parties may access
this filing through the Court’s system.
Michael T. Smith
Law Offices of Michael T. Smith

440 W. Irving Park Road
Roselle, IL 60172

s/Syeda H. Maghrabi
Syeda H. Maghrabi

